Citation Nr: 1139488	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.J.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric testing shows a level of hearing loss of Level I in the right ear and Level I in the left ear.  

2.  An exceptional pattern of hearing loss has not been shown.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In August 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the February 2008 rating decision, July 2009 SOC, November 2009 SSOC, and March 2010 SSOC explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the August 2007 letter which VA sent to the Veteran.

The Board finds that the VA audiological examination that the Veteran had was sufficient because testing was performed and the examiner supported her conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss has been evaluated under Diagnostic Code 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85 (2010).  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of § 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels (dB) or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2010).  As reflected in the medical findings below, the Board finds that these provisions are not applicable to this claim.

Private audiological testing results from November 2007 indicate that the Veteran's pure tone average hearing level between 500 and 2000 Hz was 35 dB in the right ear and 27 dB in the left ear.  Speech reception thresholds were 35 dB bilaterally and speech discrimination was 100 percent at 50 dB bilaterally.  The Veteran was prescribed bilateral hearing aids.

The Veteran had a VA audiological examination in January 2008.  The examiner noted that the private November 2007 audiogram showed moderately severe hearing loss in both ears.  The Veteran reported that the greatest difficulty due to his hearing loss was having to ask people to repeat themselves.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
60
65
65
LEFT
30
20
15
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

Middle ear function was within normal limits and pure tone Stenger test was negative at 2000 and 3000 Hz.  Immittance testing yielded a type A tympanogram bilaterally.  Acoustic reflexes were present in both ears and acoustic reflex decay was negative.  Puretone testing revealed mild to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  Word recognition scores were excellent in both ears.

The results of the January 2008 audiogram show an average pure tone threshold of 55 decibels in the right ear, with speech discrimination ability of 96 percent, and 31.25 decibels in the left ear, with speech discrimination ability of 96 percent.  Table VI indicates numeric designation of I for the right ear and I for the left.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a noncompensable evaluation.  See 38 C.F.R. § 4.85, DC 6100.  Exceptional patterns of hearing impairment were not indicated in the report.  See 38 C.F.R. § 4.86.

The fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The Board sympathizes with the Veteran's complaints, but a higher level of disability has not been demonstrated in the present case.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims held that in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  In this case, the January 2008 examiner inquired as to the Veteran's areas of greatest difficulty as it pertains to hearing loss.  Therefore, the Veteran has been provided an examination which is adequate to satisfy Martinak.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time since June 28, 2007, the date of the Veteran's claim of service connection for bilateral hearing loss, has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied


REMAND

The Veteran's service treatment records show that in December 1968 he was treated over multiple days with a fever that was as high as 104 degrees.  A malaria smear was negative.  In April 1969 the Veteran was treated after being ill with a fever for two weeks.  The Veteran was diagnosed with chancroid and was prescribed tetracycline.  The service treatment records do not show a diagnosis of or treatment for hepatitis C.

Post-service treatment records indicate that the Veteran was diagnosed with hepatitis C in 1994 at private treatment with W.B.S., M.D., F.A.C.P., F.A.C.G.  Dr. S wrote in a May 1994 letter that the Veteran abused intravenous medications while serving in Vietnam.  The Veteran reported that he did not recall developing hepatitis during service but that he was hospitalized for a fever of unknown origin on several occasions.  There was no history of jaundice, darkening of the urine or alcoholic-appearing stools, or blood transfusions.  The Veteran was married to a woman who had a history of hepatitis and he denied any recent pruritus, recurrent nausea or vomiting.  A liver function study was positive for exposure to hepatitis C.  Dr. C wrote that the possibility of chronic liver disease dating back over 25 years had to be considered.  The Veteran has continued to be treated by Dr. S for hepatitis C.

The Veteran had a VA examination for hepatitis C in December 2009.  The examiner noted that the treatment records with Dr. S indicate that the Veteran suffers from chronic active hepatitis.  The examination report indicates that the Veteran claimed that the hepatitis was related to a couple of admissions for treatment of fever of unknown origin in Vietnam and that he apparently used intravenous drugs 4 or 5 times while in Vietnam.  The course since onset had been stable and there were no current treatments.  Intravenous drug use was the only chronic liver disease risk factor that the Veteran was noted to have had, and the examination report specifically states that he had not had blood exposure.  The examiner diagnosed the Veteran with chronic active hepatitis C and was unable to determine which risk factor was the likely source because the Veteran was first diagnosed 15 years after military service and the notes from Dr. S do not indicate a possible cause.  The Board notes that the Veteran's diagnosis was actually 25 years after military service.  The examiner's opinion was that it was less likely as not that chronic active hepatitis C was due to the fever of unknown origin that was treated during military service.  The rationale was that a fever of unknown origin is not described in the medical literature as a presentation for hepatitis C.

The Veteran testified at the May 2011 hearing that during his active service he helped take care of wounded and dead soldiers after firefights and that he was exposed to blood while doing so because no sanitary measures were taken.  He further testified that he was hospitalized for several days in December 1968 due to malaria and in August 1969 for a high fever of unknown origin.  The Veteran was given medication by injection during service by medics on other occasions.  He said that after service he had not had any injections of blood products and that he does not have any tattoos.       

Dr. S's May 1994 letter stating that the possibility of chronic liver disease dating back over 25 years had to be considered is not sufficient for adjudicative purposes because of its speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship).  

The December 2009 VA examination is also not sufficient for adjudication purposes.  The VA examiner appears to have relied solely on the Veteran's accounts of having had a fever of unknown origins during military service and to have not actually reviewed the service treatment records.  The examination report does not include discussion of any specific instances from the service treatment records.  Furthermore, the Veteran presented credible testimony at the May 2011 hearing that he was exposed to blood during service, and the examination report specifically states that he had not been exposed to blood.  The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Therefore, the Board finds that a new examination is necessary before the claim of service connection for hepatitis C can be decided.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for hepatitis C.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination to evaluate his hepatitis C.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his hepatitis C.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

b.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hepatitis C was caused directly by or manifested during his active military service; or whether such causation or manifestation is unlikely (i.e., less than a 50-50 probability).  The examiner is advised that for purposes of providing the requested opinion the Veteran has provided credible testimony regarding blood exposure in service.  Therefore, despite any confirmation in the service treatment records, the examiner should take as true that the Veteran was exposed to blood in service.  

A complete rationale should be provided for all opinions.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any question cannot be answered without resorting to speculation or conjecture, the examiner must so specify in the report, and provide a complete explanation as to why such question cannot be answered.

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for hepatitis C.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


